UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-1654



BISHOP COAL COMPANY,

                                                          Petitioner,

          versus


JOHN BALL; DIRECTOR, OFFICE OF WORKERS' COM-
PENSATION PROGRAMS, UNITED STATES DEPARTMENT
OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(96-236-BLA)


Submitted:   March 24, 1998                   Decided:   May 5, 1998


Before WIDENER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Douglas Allan Smoot, JACKSON & KELLY, Charleston, West Virginia;
Kathy Lynn Snyder, JACKSON & KELLY, Morgantown, West Virginia, for
Petitioner. John Ball, Respondent Pro Se; Christian P. Barber,
Jill M. Otte, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.,
for Respondent Director.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner seeks review of the Benefits Review Board's deci-

sion and order reversing the administrative law judge's decision

and awarding black lung benefits pursuant to 30 U.S.C.A. §§ 901-945

(West 1986 & Supp. 1997). Our review of the record discloses that

the Board's decision is based upon substantial evidence and is
without reversible error. Accordingly, we affirm on the reasoning

of the Board. Bishop Coal Co. v. DOWCP, No. 96-236-BLA (BRB
Mar. 31, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2